Citation Nr: 0806430	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to March 
1991, with eight months prior active service and subsequent 
active duty for training (ACTDUTRA).  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, 
Arkansas (RO), which denied the benefit sought on appeal.

In August 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge at the local 
VA office.  At the proceeding the veteran submitted 
additional evidence that was accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in the adjudication of this appeal.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that the veteran's current right shoulder degenerative joint 
disease is related to any injury incurred during active duty 
or ACTDUTRA.  


CONCLUSION OF LAW

Service connection for residuals of a right shoulder injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment records.  The veteran submitted private 
treatment records.  The appellant was afforded a VA medical 
examination in April 2006 and a follow-up medical opinion was 
obtained in February 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

The term "active service" includes any period of ACTDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a),(c), and 
(d).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that while he was 
on ACDUTRA in July 1996 he was loading equipment into a conex 
metal storage building.  He stepped into a hole and fell 
against the conex with his right shoulder and collarbone 
area.  Treatment notes from the base hospital reflect that an 
X-ray was negative for a fracture.  The assessment was 
contusion of the right shoulder.  He was to return to duty 
with Motrin.  

The report of an April 2006 VA orthopedic examination 
provides that the examiner reviewed the veteran's claims 
file.  The examiner noted the diagnosis of right shoulder and 
collar bone contusion and the fact that the veteran's X-ray 
was negative.  The veteran reported that he was not given any 
treatment and the symptoms resolved over a six-week period of 
time.  He had no further problems with the right shoulder for 
about three years, at which time he started noticing 
activity-related right shoulder pain with overhead-related 
activities.  The report sets forth the results of current 
physical examination and observes that a current X-ray 
impression was mild AC joint degenerative changes.  

The final pertinent diagnosis was degenerative joint disease 
right shoulder.  The examiner stated that it was his opinion 
that the veteran suffered a contusion to the right shoulder 
while in the military, which appeared to heal without 
residuals.  He did not feel that the veteran's current right 
shoulder complaints were related to this remote injury, as 
there was no nexus to link the two, based on the history 
given above.  The degenerative joint disease changes 
involving the right shoulder could be explained from the 
aging and occupational aspects.  

In August 2006 correspondence, the veteran's private family 
physician stated that the veteran had been having right 
shoulder pain for many years on and off.  The pain started 
after an accident that occurred on July 21, 1996, when he was 
on active duty.  He apparently fell and struck his shoulder 
on some piece of equipment.  The veteran reported 
intermittent problems since that time.  On physical 
examination, the veteran had marked crepitus, limited range 
of motion and tenderness to palpation.  The physician stated 
that he did believe that the veteran had degenerative joint 
disease and probably did have some component of rotator cuff 
pathology.  He believed that this was a result of the injury 
he sustained in 1996, particularly in light of the fact that 
he did not have trouble before then and had experienced 
intermittent problems with that shoulder since that time.  

In a February 2007 medical opinion, the same VA examiner 
reviewed the history, findings and medical opinion contained 
in the April 2006 VA examination report.  The VA examiner 
acknowledged the letter from the veteran's private physician.  
The VA examiner stated that his own opinion remained the same 
as the veteran's symptoms resolved shortly following the 
initial injury without further problem.  He had no additional 
problems for the ensuing few years.  It was his medical 
opinion that the veteran's shoulder complaints were more 
likely related to aging as well as occupational stresses, as 
previously stated for the same reasons previously stated.  He 
pointed out that the private physician did not have the 
benefit of review of the veteran's claims file.  The VA 
examiner reiterated his opinion and the reasons for it and 
stated that his opinion had not changed despite the private 
medical opinion.

In another February 2007 opinion, the VA examiner stated that 
there was no evidence of significant shoulder injury as the 
veteran's contusion had resolved.  The veteran's degenerative 
joint disease was more likely related to aging and 
occupational stressors as an equipment operator.  The fact 
that the X-ray at the time of the injury was normal, and the 
fact that the condition had resolved without further 
complaints over ensuing years, were evidence against 
residuals.  The 2006 X-ray findings of degenerative joint 
disease, several years later, were compatible with the aging 
process and consistent with degenerative joint disease from 
aging in this middle aged man.  For these reasons, the 
examiner did not feel that the present degenerative joint 
disease was related to the old contusion.  

Overall, the Board finds that the opinions by the VA examiner 
outweigh the opinion from the veteran's private physician.  
The private physician's opinion is entitled to some weight.  
It is based on a generally accurate review of the veteran's 
actual injury, see Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  However, the private physician did not read the 
accompanying service medical treatment notes.  Thus he does 
not address the actual July 1996 diagnosis of contusion or 
the July 1996 negative X-ray results.  Further, he fails to 
address the fact that the veteran's symptoms resolved within 
weeks, or the fact that the veteran did not have any 
additional symptoms for several years.  

By contrast, the VA examiner's opinions are based on a review 
of the complete medical record, including the contemporary 
service medical treatment notes, and a detailed interview 
with the veteran.  Thus, the opinions take into account the 
July 1996 diagnosis of contusion, the negative July 1996 X-
ray findings, the fact that the symptoms resolved within 
weeks, and the absence of symptoms for several years after 
the 1996 injury.  The references to diagnoses and physical 
findings in the medical record are particularly important, in 
the Board's judgment, as the references make for a more 
convincing rationale.  Further, the VA examiner's second 
opinion specifically responds to, and counters, the private 
medical opinion.  The VA examiner provided an alternate 
etiology for the veteran's current degenerative joint 
disease.

The veteran essentially contends that he has had right 
shoulder symptoms since the 1996 injury.  When a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, to the extent that the veteran is able to 
observe continuity of the claimed condition since service, 
his opinion is outweighed by the lack of objective evidence 
of pertinent findings or diagnoses for several years after 
the injury, as well as the overall medical evidence, which 
weighs against his claim.

In sum, the preponderance the medical evidence shows that the 
veteran's right shoulder disability is not related to 
service, to specifically include as a residual of an in-
service right shoulder injury.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a right shoulder injury 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


